Case 1:21-cv-10426-LTS Document 8-7 Filed 05/29/20 Page 1 of 5




                  EXHIBIT D
5/28/2020                      Case 1:21-cv-10426-LTS Document
                                                       Breitbart.com 8-7
                                                                     Privacy Filed
                                                                             Policy - 05/29/20
                                                                                      Breitbart Page 2 of 5
   https://www.breitbart.com/privacy-policy/                                                                                Go     APR MAY JUN             👤   ⍰❎
  3,912 captures                                                                                                                        04                     f 🐦
  15 Mar 2017 - 28 May 2020                                                                                                       2016 2017 2018     ▾ About this capture

                                                                                                        SEARCH                                      HOME       SUBSCRIBE

                         BIG GOVERNMENT        BIG JOURNALISM   BIG HOLLYWOOD   NATIONAL SECURITY   TECH   VIDEO   SPORTS        THE WIRES
                         BREITBART LONDON       BREITBART JERUSALEM   BREITBART TEXAS   BREITBART CALIFORNIA                                       STORE




   Breitbart.com Privacy Policy
   Last updated on June 3, 2015

   This privacy policy (the “Privacy Policy”) discloses the privacy practices of BREITBART
   NEWS NETWORK, LLC (“BREITBART,” “we,” or “us”) and the breitbart.com website
   and all mobile websites and applications associated therewith (the “Site”). Generally, you
   may visit the Site without giving us any information about yourself. However, there are
   times when we may need to obtain personal information from you in order to provide
   certain services that you may request. This Privacy Policy was developed to help you
   understand what information we collect as well as how we use and safeguard the
   information you provide to us on our Site. By visiting this Site, you agree that your visit
   and/or download or use of a mobile application, and any dispute over our online privacy
   practices, is governed by this Privacy Policy.

   Information We Collect

   Personal Information You Provide To Us Or Ask A Third Party To Provide Us:

             We may collect personal information, including your name, cell phone number,
             email address, and certain demographic data, only when you choose to voluntarily
             provide to us such information, such as by subscribing to a newsletter, making
             inquiries regarding our services, requesting breaking news alerts, reporting any
             problems with our Site, participating in a promotional offer, providing us with
             feedback on our Site, or otherwise.
             We do not knowingly collect, use or disclose personal information from children
             under the age of 13 without prior parental consent, except as permitted by the
             Children’s Online Privacy Protection Act. By using our Site, you represent that you
             are at least 13 years of age.
             We may offer you various opportunities to engage in public activities and comment
             on articles on the Site. “Public activities” are any actions you take on the Site that
             are designed to be visible to other users, including comments, reviews, ratings or
             any other items that you submit. Any information you disclose in your public
             activities, along with your name, information and/or any image or photo, becomes
             public and may be used for online and offline promotional or commercial uses in
             any and all media. If you choose to engage in public activities, you should be aware
             that any personal information you submit can be read, collected and used by other
             users of these areas. We are not responsible for the personally identifiable
             information you choose to submit in the course of your public activities and we have
             no responsibility to publish, take down, remove or edit any of your public activities
             or submissions.
             You may choose to associate your social media account with your our Site (g.,
             through Disqus, Facebook, Twitter or Google). By associating your accounts, you
             may be giving these third parties permission to send us certain information from
             your social media profile. What information they send us depends on your privacy
             settings with those third parties and their respective privacy policies. Once the
             accounts are associated, they may send us additional information from your profile
             over time. We will use the information they share with us in accordance with this
             Privacy Policy.

https://web.archive.org/web/20170504041402/https://www.breitbart.com/privacy-policy/                                                                                        1/4
5/28/2020                     Case 1:21-cv-10426-LTS Document
                                                      Breitbart.com 8-7
                                                                    Privacy Filed
                                                                            Policy - 05/29/20
                                                                                     Breitbart Page 3 of 5
   Non-Personal Information
   https://www.breitbart.com/privacy-policy/   Collected Using Technology:                            Go   APR MAY JUN
                                                                                                                                👤     ⍰❎
  3,912 captures                                                                                                04                    f 🐦
             Generally, you can access our homepage at www.breitbart.com and browse some
  15 Mar 2017 - 28 May 2020                                                                                2016 2017 2018   ▾ About this capture

             areas of our Site without disclosing any personally identifiable information.
             However, we may collect and track information provided to us by your device,
             including the website you came from, browser type, unique device identifiers, IP
             address, domain name, geolocation information, time and date of access and other
             information that does not personally identify you. We may use this information
             alone or together with your personal information to individually customize the
             Site’s offerings and presentations. Non-personal information that we collect may be
             combined with other information about you.
             We may collect non-personal information about you through cookies, pixel tags,
             web beacons and similar technologies. Cookies are small strings of text sent by the
             Site to your browser which are then stored by your browser on your computer’s
             hard drive.
             Our advertisers may also use cookies to collect non-personal information about you
             when you click through the advertisement to their website.
             Most web browsers automatically accept cookies, but it is possible to change your
             browser setup to allow you to control whether you will accept cookies, reject
             cookies, or to notify you each time a cookie is sent to you. If your browser is set to
             reject cookies, you may not be able to use or access all or a portion of our Site or
             features or may not receive personalization on the Site. In addition, advertisers may
             not recognize you when you return to their site. The “Help” section of your browser
             will tell you how to prevent your browser from accepting cookies.

   How We Use Your Information

             We collect, retain and internally use information you provide us for various
             purposes, including, without limitation, to: correspond with you regarding our Site
             or services; inform you of developments in our company or with our services that
             we believe may be of interest to you; customize your use of the Site’s services; send
             you breaking news alerts; monitor Site traffic patterns and Site usage; comply with
             applicable laws; enforce our Terms of Use or other agreements; maintain or
             administer the services, perform business analyses or for other internal purposes to
             improve the quality of our business, the Site and other products and services we
             offer; and protect the rights, property or safety of the Site, our users and others.
             The information, including the personal information, you provide to us may be used
             for any purpose we deem appropriate and may be given or disclosed to our
             affiliates, partners, vendors, advertisers, licensees and third parties. You
             acknowledge that you understand when you disclose personal information (g.,
             name, email address, zip code) on or in connection with your use of our services,
             such information can be monitored, collected and used by us or others and may
             result in unsolicited messages from other users or third parties.
             We may use demographic and preference information to allow advertising on the
             Site to be targeted to the users for whom they are most pertinent. This means users
             may see advertising that is most likely to interest them, and many advertisers send
             their messages to people who are most likely to be receptive, improving both the
             viewer’s experience and the effectiveness of the advertising.
             We may use your information to show you relevant ads both on our services and
             elsewhere, and measure the effectiveness and reach of ads. To learn more about
             how you can opt out of interest-based advertising, please visit
             www.networkadvertising.org

   When We May Disclose Your Information

             We may provide your information, including your personal information, to third
             parties, such as service providers, contractors and advertisers, for a variety of
             purposes, including, without limitation, for direct marketing purposes. We reserve
             the right to disclose to third parties all of the information that we collect online
             about you and other visitors.

https://web.archive.org/web/20170504041402/https://www.breitbart.com/privacy-policy/                                                               2/4
5/28/2020                  Case 1:21-cv-10426-LTS Document
                                                   Breitbart.com 8-7
                                                                 Privacy Filed
                                                                         Policy - 05/29/20
                                                                                  Breitbart Page 4 of 5
            We may share in aggregate,
   https://www.breitbart.com/privacy-policy/      statistical from non-personal information regarding the   Go   APR MAY JUN
                                                                                                                                      👤     ⍰❎
              visitors
  3,912 captures           to our Site, traffic patterns  and Site usage with our partners, affiliates,               04                    f 🐦
  15 Mar 2017 investors,
              - 28 May 2020   advertisers or other third parties.                                                2016 2017 2018   ▾ About this capture
              We may disclose information we maintain when required to do so by law or may
              disclose such information in response to a request from a law enforcement agency
              or authority, subpoena, court order or legal process, or to establish or exercise our
              legal rights or defend against legal claims.
              We may share information with third parties in order to investigate, prevent, or
              take action regarding illegal activities, suspected fraud, situations involving
              potential threats to the physical safety of any person, violations of the Terms of Use
              or as otherwise required by law.
              In the future, we may sell, buy, merge or partner with other companies or
              businesses. In such transactions, we may include your information among the
              transferred assets.
              We may share your information with third party advertising companies to target
              and serve some of the advertisements that appear on our Site, and these companies
              likewise may use their own cookies, web beacons and similar technologies to collect
              information from users of our Site. These companies may use that information,
              sometimes in conjunction with similar information gathered from other websites,
              to deliver advertisements on this Site, tailored to match the interests of consumers.
              The collection and use of information by these companies is governed by the
              relevant third party’s privacy policy and is not covered by our privacy policy. If you
              would like information on how to opt-out of these information collection practices,
              please visit http://www.networkadvertising.org/choices/.

   Links to Third Party Websites
   Our Site may offer links to other websites, including links embedded in advertisements
   and links to various news sources that are not under the control of BREITBART. Such
   links to other websites may have information policies and practices different from ours. In
   addition, certain companies associated with the Site may have their own privacy policies.
   We do not own or control such companies and websites and are not responsible for the
   privacy policies or practices or the content of websites that we do not own or control.

   How We Protect Your Information
   We use reasonable industry-accepted technology and controls to protect your data from
   disclosure to unauthorized third parties. Although these measures are typically effective,
   use of the Internet and related computer systems is inherently vulnerable to unauthorized
   access or “hacking.” No guarantee can be given that all information you provide to us will
   not be accessed by unauthorized persons. Thus, please note that no method of
   transmission over the Internet or method of electronic storage is 100% secure.

   Changes to This Privacy Policy
   This Privacy Policy may be amended from time to time. Any such changes will be posted
   on this page. Unless we obtain your express consent, any revised Privacy Policy will apply
   only to information collected after the effective date of such revised Privacy Policy, and not
   to information collected under any earlier Privacy Policy.

   Consent
   By using this Site, you consent to our collection and use of personal information you
   choose to provide to us.

   Opting Out
   If, at any time, you prefer not to receive email marketing information or newsletters from
   us, simply follow the unsubscribe options at the bottom of each email.

   Users may opt-out of our disclosure of personal information to third parties for direct
   marketing purposes by submitting a request to privacy@breitbart.com. We are not
   responsible for requests not received. It is important to note that this opt-out does not
   prohibit disclosures made for non-marketing purposes, nor does it apply to any third
   party’s use of your information to the extent that we have shared such information with
https://web.archive.org/web/20170504041402/https://www.breitbart.com/privacy-policy/                                                                     3/4
5/28/2020                Case 1:21-cv-10426-LTS Document
                                                 Breitbart.com 8-7
                                                               Privacy Filed
                                                                       Policy - 05/29/20
                                                                                Breitbart Page 5 of 5
   them prior to receiving your opt-out
   https://www.breitbart.com/privacy-policy/request. If you would like information on how to opt-            Go      APR MAY JUN
                                                                                                                                             👤     ⍰❎
   out   of  interest-based
  3,912 captures            advertising, please visit                                                                    04                        f 🐦
   http://www.networkadvertising.org/choices/.
  15 Mar 2017 - 28 May 2020                                                                                        2016 2017 2018        ▾ About this capture


   YOUR CALIFORNIA PRIVACY RIGHTS
   California law permits our users who are California residents to request and obtain from
   us once a year, free of charge, information about the personally identifiable information (if
   any) we have disclosed to third parties for direct marketing purposes in the preceding
   calendar year. If applicable, this information would include a list of the categories of
   personal information that was shared and the names and addresses of all third parties
   with which we shared such information in the immediately preceding calendar year. If you
   are a California resident and would like to make such a request, please submit your
   request in writing to privacy@breitbart.com.

   In addition, under California law, website operators are required to disclose how they
   respond to web browser “do not track” signals or other similar mechanisms that provide
   consumers with the ability to exercise choice regarding the collection of personally
   identifiable information of a consumer over time and across third party websites and apps,
   to the extent the operator engages in that collection. At this time, we do not track our
   customers’ personally identifiable information over time and across third-party websites
   and apps. This law also requires website and app operators to disclose whether third
   parties may collect personally identifiable information about their users’ online activities
   over time and across different websites and apps when the users use the operator’s website
   or app. We do not knowingly permit third parties to collect personally identifiable
   information about an individual consumer’s online activities over time and across
   different web sites and apps when a consumer uses our Site.

   Contact Us:
   If you have any questions regarding this Privacy Policy, please contact us at
   webmaster@breitbart.com or send a written request to Brietbart News Network, c/o
   Webmaster, 149 S. Barrington Ave., #401, Los Angeles, CA 90049.




                  Copyright © 2017 Breitbart              EXPLORE BREITBART                                                   CONNECT
                       SEARCH                               Big Government             London       The Conversation              Facebook

                   ADVERTISE WITH US
                                                            Big Journalism             Jerusalem    Privacy Policy                Twitter

                                                            Big Hollywood              Texas        Terms of Use                  RSS
                                                            National Security          California   Breitbart Jobs                Send us a tip

                                                            Tech

                                                            Video                                                             SUBSCRIBE TO THE
                                                            Sports                                                            BREITBART NEWSLETTER
                                                            The Wires




https://web.archive.org/web/20170504041402/https://www.breitbart.com/privacy-policy/                                                                            4/4
